Citation Nr: 1116969	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an essential tremor.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1946 to November 1949 and from August 1952 to June 1973. 

This matter originally came to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in November 2005 and May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claim.

When this case was initially before the Board in November 2009, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim.  Subsequently, when this case was again before the Board in April 2010, it was remanded for further development.  
 
The issues of entitlement to service connection for peripheral neuropathy, including as secondary to the Veteran's service-connected diabetes mellitus, Type II (DM), and entitlement to service connection for retinopathy, including as secondary to the Veteran's service-connected DM, have been raised by the record, but have not been adjudicated by the RO.  See October 2010 VA examination report.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

An essential tremor had its onset during active service.



CONCLUSION OF LAW

An essential tremor was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for an essential tremor.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his currently diagnosed essential tremor had its onset during service.  Specifically, he has reported that he first noticed a tremor in his hands during service, and that this condition has continued to worsen over the years and has now spread to his lower extremities.  See Veteran's statements dated in October 2005 and April 2006; his November 2006 Notice of Disagreement; the July 2005, August 2005, May 2010, and October 2010 VA examination reports; and Dr. Daniel L. Keyser's October 2007 treatment record.  

In the alternative, the Veteran contends that his tremor is causally related to exposure to herbicides and other chemicals during service.  See Veteran's November 2006 Notice of Disagreement and his statements dated in October 2005 and January 2010.  In this regard, the Veteran asserts that his tremor is actually a symptom of Parkinson's disease, and has pointed to a recent change in VA regulations under which Parkinson's disease has been recognized as presumptively related to exposure to Agent Orange in Vietnam.  See Veteran's January 2010 statement.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records fail to show any treatment for, or diagnosis of, a tremor during service.  Moreover, there is no indication from his October 1946 enlistment examination, August 1952 re-enlistment examination, or April 1973 separation examination, that he had a tremor during service.  Significantly, however, as discussed in more detail below, the Veteran has consistently reported that he first began experiencing shaking and tremulousness in his upper extremities during service.  

Post-service, the Veteran was afforded a general VA examination in February 1974.  At that time, the examiner noted that the Veteran had a nervous condition, which resulted in mild residuals, including an anxiety reaction; however, no notation was made regarding the Veteran's tremor at that time.   

Thereafter, in October 2000, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported having a hand tremor that had worsened over the years, and which was intensified during periods of stress/anxiety, after physical activity, and when he was hungry and/or tired.  Based on his examination and interview of the Veteran, the examiner reported that no formal psychological testing was necessary at that time, and went on to recommend that the Veteran be evaluated by a neurologist regarding his complaints of a hand tremor.  

During treatment with Dr. Sonny Win in December 2004, Dr. Win noted that the Veteran had a tremor of the head and arms, which had been present for quite some time and which had worsened within the past year.  On examination, the Veteran had head titubation and a proximal tremor of the hands and arms.  After discussing the findings of his examination, Dr. Win diagnosed the Veteran with an essential tremor.  Subsequently, during follow-up treatment in January 2005, Dr. Win reported that the Veteran's essential tremor had tremendously improved with his use of Propranolol, and during further follow-up treatment in February 2005, Dr. Win diagnosed the Veteran with a resting tremor, for which he switched the Veteran to Inderal.  

In July 2005, the Veteran was afforded a VA examination regarding his DM.  A neurological examination conducted at that time revealed an essential tremor of the head and hands, which the examiner noted had been present since the Vietnam era.  Similarly, in August 2005, the Veteran was afforded a VA brain and spinal cord examination, and at that time, the examiner noted that the Veteran had an old essential tremor of the head and hands, which appeared to be a resting type tremor that had been present since the Vietnam era.  

In an October 2005 statement, one of the Veteran's friends reported that he had known the Veteran for over 25 years, having first met the Veteran during service in 1970 in Germany, and went on to report that the Veteran's nervous condition and shaking had worsened over the years.  Similarly, in a March 2006 statement, a fellow service-member and friend whom the Veteran met during service in 1969 in Germany reported that he had personally observed the Veteran's tremors and shaking on many occasions while in Germany and upon their return to the states.  In this regard, the fellow service-member reported that he used to joke about how shaky the Veteran was.  

Thereafter, in a November 2006 letter, Dr. Win reported that he had treated the Veteran for several years for a chronic nerve disorder that caused tremors in his hands and neck.  Dr. Win further reported that he had prescribed the Veteran Inderal and Primidone for this condition.  

In January 2007, the Veteran was afforded another VA psychiatric examination.  At the outset of the examination report, the examiner indicated that he had reviewed the claims file, noting that the Veteran had retired in 1973, and had undergone a VA examination in early 1974.  In this regard, the Veteran reported that, at the time of his 1974 examination, he told the examiner about a tremor in both of his hands.  Moreover, the Veteran reported that the 1974 examiner had informed him that his tremor was likely related to his anxiety condition.  Additionally, the January 2007 examiner noted that the Veteran had continued to receive private treatment for his tremor since service, and had been prescribed a number of medications to control the tremor.  After discussing the Veteran's pertinent medical history and the findings of his examination, the examiner reported that the Veteran currently had a tremor, which was noted to be present as early as February 1974, when it was diagnosed as anxiety.  The examiner also reported that the Veteran currently had no evidence of an anxiety disorder or any other psychiatric disorder, and that while it was clear that the Veteran currently had a tremor, this was not related to a psychiatric disorder.  

Thereafter, during treatment with Dr. Win in May 2007, the Veteran was again diagnosed with a tremor, and at that time, Dr. Win reported that the Veteran was doing reasonably well on Inderal.  

Subsequently, during treatment with Dr. Keyser in October 2007, the Veteran reported that he had developed a tremor approximately 40 years earlier, indicating that he had first noted tremulousness in his upper extremities, greater on the right side than the left, while he was still on active duty.  The Veteran further reported that, at first, his tremor only occurred intermittently, causing shaking when he attempted to drink beverages or eat from a spoon, but had worsened over the years, interfering somewhat with his motor functions (i.e., his handwriting) and causing significant social embarrassment.  Dr. Keyser also reported that, several years earlier, Dr. Win had started the Veteran on Inderal, which had markedly improved the tremor, and had more recently added Primidone to his medication regimen.  Finally, Dr. Keyser noted that the Veteran's family medical history was notable for a sister that also had a tremor.  

After discussing the Veteran's pertinent medical history and the results of his physical examination, Dr. Keyser diagnosed the Veteran with an essential tremor, probably familial, as well as distant petrochemical exposure of uncertain significance.  Dr. Keyser then went on to note the Veteran's concern that his exposure to chemicals (i.e., carbon tetrachloride and petrochemical cleaning solvents) during service had caused his tremor.  In this regard, however, Dr. Keyser reported that he could not say for sure whether such exposure had caused the Veteran's tremor, reporting that, while acute intoxication through vapor inhalation can cause a variety of symptoms, he was not certain that such intoxication would result in a persistent, gradually worsening tremor.  

Thereafter, in December 2009, a VA neurologist provided the opinion that the Veteran's tremor of the hands was an essential tremor, rather than a reaction to in-service exposure to an unidentified toxin that developed years after such exposure.  In this regard, the neurologist noted that the Veteran had undergone numerous neurological evaluations during his two periods of service, including an evaluation at the time of his retirement in April 1973, reporting that contrary to the lay evidence of record indicating that the Veteran had a tremor during service, all of the Veteran's in-service neurological evaluations were normal.  Further, the neurologist reported that at no time during service was the presence of a tremor noted, but rather, the Veteran developed a movement disorder with the features of a tremor following his discharge from service.  Finally, the neurologist pointed out that an essential tremor was the most frequently diagnosed movement disorder, with an estimated prevalence in the general population of two to four percent.  

Then, in May 2010, the Veteran was afforded a VA physiatrist examination.  At that time, the Veteran reported having tremors in his hands and feet, which had been present for 30 to 40 years and which had worsened in the past several years.  After discussing the Veteran's pertinent medical history and the findings of his examination, the examiner reported that the Veteran had tremors at rest in both hands, which worsened with activity, as well as tremors to a lesser extent in both feet.  The examiner then went on to state that he could not conclusively determine whether the Veteran had Parkinson's disease, reporting that such an opinion on his part would require resort to mere speculation, as the opinion of a neurologist was necessary to make such a determination.    

Finally, in October 2010, the Veteran was afforded another VA neurological examination.  At the outset of the examination report, the examiner indicated that he had thoroughly reviewed the Veteran's claims file.  At this examination, the Veteran reported that his tremor had first begun in 1972, approximately a year prior to separation from service.  Additionally, the Veteran reported that his tremor caused him to spill liquids when drinking from a full cup and drop food when using utensils, and had affected his ability to write.  The Veteran also reported that his sister had a tremor, which he attributed to alcoholism.  The examiner noted that, to date, the Veteran's tremor had been treated with Propranolol and Primidone, both of which were medications commonly used to treat tremors, but pointed out that at no point had the Veteran been treated with Levodopa, which was a medication commonly used to treat Parkinson's disease.  

After discussing the Veteran's pertinent medical history and the findings of his physical examination, the examiner diagnosed the Veteran with a tremor, which had been present for approximately 35 years.  In this regard, the examiner noted that Parkinson's disease typically only had a ten to 15 year history before there was severe incapacitation, which was simply not present in the Veteran's case.  The examiner also went on to note that, while the aggravating factors of, and treatment for, the Veteran's tremor were classical of an essential tremor, they were not classical for Parkinson's disease.  Moreover, the examiner noted that the presentation of a tremor was four times more likely to be due to an essential tremor than Parkinson's disease.  Finally, the examiner reported that the Veteran's tremor was "essential," and as such, did not have any etiology.  In this regard, the examiner again noted that the Veteran's sister also had a tremor, but went on to report that a family history was not necessary in order to diagnose an essential tremor.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's tremor was incurred during service.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of an essential tremor (i.e., shaking and tremulousness in his extremities).  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that such symptomatology first manifested during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first began experiencing shaking and tremulousness in his hands during service, which has since continued and worsened.  

Moreover, the Board finds the Veteran's reports that his tremor first began during service, and has continued since service, to be credible.  In this regard, the Board notes that the Veteran's records are internally consistent, as evidenced by the July 2005, August 2005, May 2010, and October 2010 VA examination reports; his private treatment records; and his statements submitted in support of his claim.  Additionally, the Veteran's reports are further bolstered by the competent and credible March 2006 statement of a fellow service-member and friend who reported that he had personally observed the Veteran's tremors and shaking on many occasions during service in Germany and upon their return to the states.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Further, the Board finds it significant that the February 1974 VA examiner, who examined the Veteran only eight months after separation from service, diagnosed the Veteran with a nervous condition with mild residuals, including an anxiety reaction; and that subsequently, the January 2007 VA examiner reported that the Veteran's tremor had been noted at the time of the February 1974 VA examination, when it was diagnosed as anxiety.  

The Board acknowledges the December 2009 VA neurologist's report that the Veteran's tremor was not present during service, and instead developed after his discharge from service.  Significantly, however, in providing this opinion, the neurologist failed to acknowledge or discuss the Veteran's reports of a continuity of symptomatology since service, which as discussed above, the Board finds to be competent and credible, and instead based his opinion solely on the fact that a tremor was not diagnosed or noted during service.  As such, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  Further, the Board notes that, to the extent that the December 2009 VA examiner appears to be assessing the credibility of the lay evidence of record (i.e., the buddy statements submitted by the Veteran's friends) in rendering his opinion, he is making an adjudicative determination, rather than a medical determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).

The Board also acknowledges the January 2007 VA examiner's opinion that the Veteran's current tremor was not related to a psychiatric disorder; Dr. Keyser's October 2007 opinion that he could not say for certain whether the Veteran's in-service exposure to chemicals had caused his tremor; the December 2009 VA neurologist's opinion that the Veteran's tremor of the hands was an essential tremor, rather than a reaction to an unidentified toxin to which the Veteran was exposed during service; and the October 2010 VA examiner's opinion that the Veteran's tremor was "essential," and as such, did not have any etiology.  Significantly, however, the Board points out that none of these opinions contradict the Board's finding that the Veteran's tremor first began during service.  Moreover, the Board points out that both the July 2005 and August 2005 VA examiners reported that the Veteran's tremor had been present since the Vietnam era; in October 2007, Dr. Keyser noted that the Veteran had developed a tremor approximately 40 years earlier, while he was on active duty; the May 2010 VA examiner noted that the Veteran's tremor had been present for 30 to 40 years; and the October 2010 examiner noted that the Veteran's tremor first began during service in approximately 1972.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran meets all of the elements required for service connection for an essential tremor.  He has a current diagnosis of an essential tremor.  Additionally, as noted above, he has consistently provided competent and credible reports that the symptoms of his tremor first began during service.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  In this regard, the Board notes that, because the Veteran has reported that his essential tremor symptomatology began during service and has continued until present, no medical opinion as to the etiology of this condition is necessary to grant service connection.  See 38 C.F.R. § 3.303(b).  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an essential tremor is granted.  


ORDER

Service connection for an essential tremor is granted. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


